DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (US 2015/0352906)
Regarding claim 1, Nomura depicts a heavy truck tire tread having a longitudinal direction, a lateral direction, a tread depth direction, a ground contact surface and a pair of opposing tread shoulders spaced apart along the lateral direction (figure 2), said tread comprising a shoulder zone (11) adjacent each tread shoulder of said pair of opposing tread shoulders, spaced apart along the lateral direction, said tread comprising : a shoulder zone (11) adjacent each tread shoulder of said pair of opposing tread shoulders, said shoulder zones consisting of blocks, said blocks being adjacent to each other along the longitudinal direction 
Regarding claims 2-3, figure 2 depicts the center zone and the shoulder zone is separated by the shoulder circumferential groove. Table 1 discloses the groove width of the shoulder main groove is 10.0 mm. 
Regarding claim 8, figure 2 depicts the average center rib is between 20-35%. 
Regarding claim 9, figure 5 depicts the blocks on one of the shoulder zone are offset in the longitudinal direction relative to the blocks in the opposite shoulder zone. 
Regarding claim 10, figures 2 and 5A depicts the lateral grooves between the blocks in a shoulder zone are wider adjacent the tread shoulders than adjacent the center zone. 
Regarding claim 11, figures 2 and 5A depicts the center rib comprises additional lateral sipes between connecting lateral sipes. 
Regarding claim 16, Nomura’s invention is geared to a heavy truck tire [002]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4-7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Nomura (US 2015/0352906) in view of Miyazaki (US 2008/0073012 A1). 
Regarding claims 4-7, Although Nomura is silent to the filler recessed relative to the tread contact surface, analogous heavy truck tire, Miyazaki depicts fillers in figure 2. Miyazaki further discloses the height of the filler is equal to or more than 2.0 mm [0030] and the width of the filler is 2.0 mm or more [0031]. Miyazaki’s height and width dimension’s overlap with Applicant’s claimed range of a height of at least 2 mm and a lateral width of at least 5 mm. MPEP 2144.05 states overlapping ranges are a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated filler recessed relative to the tread contact surface in order to improve puncture resistance and secures a traction performance at the end stage of abrasion [0007]. 
Regarding claims 17-20, Nomura depicts a heavy truck tire tread having a longitudinal direction, a lateral direction, a tread depth direction, a ground contact surface and a pair of opposing tread shoulders spaced apart along the lateral direction (figure 2), said tread comprising a shoulder zone (11) adjacent each tread shoulder of said pair of opposing tread shoulders, spaced apart along the lateral direction, said tread comprising: a shoulder zone (11) adjacent each tread shoulder of said pair of opposing tread shoulders, said shoulder zones consisting of blocks, said blocks being adjacent to each other along the longitudinal direction and separated by lateral grooves (9) and a center zone (10) defined between said shoulder zones, said center zone having a longitudinal center rib; wherein the center zone is decoupled 
Although Nomura is silent to the filler recessed relative to the tread contact surface, analogous heavy truck tire, Miyazaki depicts fillers in figure 2. Miyazaki further discloses the height of the filler is equal to or more than 2.0 mm [0030] and the width of the filler is 2.0 mm or more [0031]. Miyazaki’s height and width dimension’s overlap with Applicant’s claimed range of a height of at least 2 mm and a lateral width of at least 5 mm. MPEP 2144.05 states overlapping ranges are a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated filler recessed relative to the tread contact surface in order to improve puncture resistance and secures a traction performance at the end stage of abrasion [0007]. 
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable Nomura (US 2015/0352906) in view of Voss et al (US 2011/0168311 A1).
Nomura is silent to the lateral sipes comprising a widened channel at their bottom end. Analogous heavy duty art, Voss, discloses the use of zigzag sipes with widened channels at their bottom ends in figures 1-2 that are inclined relative to the tread depth direction. One ordinary skill in the art would modify the sipes to have zigzag sipes with widened channels in order to improve tire performance during a tire tread’s life time [0019]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749